         Case 2:19-cv-00105-KGB Document 13 Filed 08/03/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

MICHAEL GLEN BURNS                                                                  PLAINTIFF

v.                             Case No. 2:19-cv-00105-KGB-JTK

ANDRW SAUL
Commissioner, Social
Security Administration                                                            DEFENDANT

                                         JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that the

administrative law judge’s decision is reversed and remanded for an immediate award of benefits

from August 8, 2014, onward.

       It is so adjudged this 3rd day of August, 2020.

                                                     __________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
